Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  March 17, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  151112(86)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  BLACKWARD PROPERTIES, LLC,                                                                 David F. Viviano
                                                                                         Richard H. Bernstein,
          Plaintiff/Counter Defendant-                                                                   Justices
          Appellant,
                                                              SC: 151112
  v                                                           COA: 313282
                                                              Oakland CC: 2010-112094-CZ
  CHARLES D. SOWER, and REAL ESTATE ONE,
  INC., d/b/a MAX BROOCK REALTORS,
               Defendants/Counter Plaintiffs/Third
               Party Plaintiffs-Appellees,
  and

  RONALD L. HUGHES and HUGHES
  ACQUISITION,
            Defendants,
  and

  HARRY BLACKWARD and D’ANNE
  KLEINSMITH,
           Third-Party Defendants-Appellants,
  and

  PRIVATE BANK & TRUST COMPANY,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of defendants/counter plaintiffs/third
  party plaintiffs-appellees to extend the time for filing their answer to the application for
  leave to appeal is GRANTED. The answer will be accepted as timely filed if submitted
  on or before April 6, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 17, 2015